Citation Nr: 1730880	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  09-12 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a rating in excess of 30 percent for migraines from April 29, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steven H. Johnston, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1987 to September 2007.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina that, in pertinent part, assigned a 30 percent rating for the Veteran's service-connected migraine condition from April 29, 2011. 

The Board previously issued a decision on this matter, and several others no longer on appeal, in October 2015.  At that time, the Board denied entitlement to a rating in excess of 30 percent for migraines from April 29, 2011.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court), and the Court returned that decision to the Board pursuant to a Joint Motion for Partial Remand in May 2016 because the Board's statement of reasons with regard to denying a rating in excess of 30 percent for migraines from April 29, 2011, inadequate.

In July 2016, the case was remanded for additional development.


FINDING OF FACT

From April 29, 2011, the Veteran's migraines most nearly approximate prostrating attacks occurring on an average once a month over the last several months, and do not more nearly approximate very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.


CONCLUSION OF LAW

Throughout the appeal period from April 29, 2011, the criteria for a rating in excess of 30 percent for migraines have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2016).




REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between a Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable Agency of Original Jurisdiction (AOJ) decision on the claim for VA benefits.

Though the first stage of the original appeal period is no longer before the Board, having been decided in the October 2015 and not remanded to the Board as part of the Court's May 2016 order, this claim originated from an appeal of the initial disability rating assigned by the RO.  Consequently, no additional notice is required for the downstream issue addressed herein, entitlement to an increased rating. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473.

As to the duty to assist, the Board finds that VA has complied with the duty to assist, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA treatment records, and all available non-VA treatment records identified as relevant to the claim have been obtained.  The Veteran was also provided with VA examinations in April 2011, April 2012, and January 2017.  These examinations are adequate as the reports of these examinations describe the Veteran's condition adequately to permit the Board to rate his disabilities.

The Board specifically notes that this matter was previously before the Board in July 2016.  At that time, this matter was remanded with the directives to: (1) request the Veteran to identify certain additional private treatment records; (2) request the Veteran to submit information from his employer regarding the time that he had missed work due to his headaches; and (3) to schedule the Veteran for an additional VA examination.  VA wrote to the Veteran in August 2016, requesting him to provide information from his employer regarding his lost work time and to identify any further non-VA treatment records relevant to his claim.  As a result of these efforts, VA received additional non-VA treatment records later that month.  The Veteran also underwent the previously mentioned VA examination in January 2017. Consequently, the Board finds that VA has substantially complied with the directives in the July 2016 Board remand and that it is appropriate to proceed with appellate review.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

II. Increased Rating for Migraines from April 29, 2011

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function are expected in all instances.  38 C.F.R. § 4.21.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of a matter. VA shall resolve reasonable doubt in favor of the claimant. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Migraines are rated under 38 C.F.R. § 4.124(a), Diagnostic Code 8100.  The Veteran's migraines have been assigned a 30 percent rating from April 29, 2011. Under Diagnostic Code 8100, VA assigns a 30 percent rating for migraines with characteristic prostrating attacks occurring on an average once a month over last several months.  Id.  A migraine condition characterized by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability is assigned a 50 percent disability rating, the highest schedular rating available for this condition.  Id.

The rating criteria do not define "prostrating."  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack). By way of reference, the Board notes that according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness."

Similarly, the rating criteria do not define "productive of severe economic inadaptability."  However, this phrase encompasses both conditions that cause severe economic inadaptability as well as those that are merely capable of producing economic inadaptability.  Pierce, 18 Vet. App. 440, 445-46 (2004).  "Severe economic inadaptability" does not require a showing of an inability to work.  Id. at 446.

Turning to the Veteran's case, the Veteran had a VA examination on April 29, 2011.  The report of that examination reflects the Veteran's complaints of a pounding headache as if his head was swollen, that he gets some relief by going to sleep and that he was unable to do anything.  He reported that the level of severity of these headaches were "9/10," that they caused extreme pain and light headedness and that these symptoms occurred as often as four times per week with each occurrence lasting for one day.  He reported that his ability to perform daily functions during flare-ups were affected by a need to stay in bed in a dark room, that he treated the condition with over-the-counter medication and that he also experienced blurry vision and difficulty keeping his eyes open from photophobia.  Physical examination found the Veteran's cerebellar function to be intact.  Examination was negative for paralysis, problems with speech, vision problems or joint or dexterity problems.

In April 2012, the Veteran attended an examination for a sinus disability and reported having headaches as a symptom of his sinus disability.  He indicated that sinus problems affected his job as a driver for the post office by causing dizziness and headaches that progressed to a migraine, requiring him to take sick days a "a number of times."

The Veteran's VA and non-VA treatment records reflect that he has a migraine condition.  They also reflect that the majority of the time that the Veteran has sought treatment for headaches, he has either identified them as sinus headaches or they have been associated with sinus symptoms.  See Non-VA treatment records from October 2012, February 2013, January 2014, September 2014, October 2014 and April 2015 VA treatment record.  In December 2015, the Veteran sought treatment for a headache that the VA provider characterized as a possible migraine and instructed the Veteran to keep a diary of his headaches. In VA treatment records dated January and April 2016, the Veteran's headaches were noted to have improved, possibly in response to a change in his blood pressure medication.
The Veteran was examined and a disability benefits questionnaire report was produced in December 2016.  At this examination, the Veteran reported 8 to 9 migraine headaches each month, lasting 1 day, and causing sensitivity to light, smell, sound, and movement, and causing the Veteran to see spots.  The Veteran also reported nausea, and vomiting associated with these headaches.  The Veteran treated these headaches with over the counter Advil, Tylenol, and sumatriptan.  The provider indicated that the Veteran's migraine condition did not have characteristic prostrating attacks of headache pain and that the Veteran did not have very prostrating and prolonged attacks productive of severe economic inadaptability.  The examiner reported that the Veteran continued to work as a driver for the post office, and that the Veteran lost 1-2 weeks of work time each year due to his headaches.  The examiner noted that the Veteran self-reported frequent prostrating and prolonged attacks, "however, this frequency, intensity, and duration [was] not confirmed in the claims file."

The January 2017 VA examiner recorded that the Veteran reported migraine headaches approximately twice a week that he treated with Tylenol.  The examiner recorded that the Veteran's headache were associated with nausea, vomiting, sensitivity to light and sound, and typically lasted less than one day.  The examiner indicated that the Veteran did not have characteristic prostrating attacks of migraine or non-migraine headache pain.  The examiner recorded that the Veteran reported missing approximately 40 days of work each year due to his headaches. Finally, the examiner reported that the Veteran's headaches may have a component that are sinus headaches, but also noted that the location of the Veteran's sinus headaches appeared to be distinct and that the sinus headaches appeared to be less frequent.

The Veteran has also submitted statements to VA describing his migraines.  In a statement received July 2011, he stated that his migraines were becoming more frequent and that he used over the counter medications to treat them.  In a January 2014 statement, he discussed his migraine headaches in connection with his high blood pressure medication.  He stated that he needed to take his high blood pressure medication twice per day and that when he got a migraine he had to go home and sleep.  In a September 2014 statement, he stated that he had "missed several days from work due to migraines or sinus headaches" and explained that it was difficult to distinguish between the two.  Finally, in August 2016, the Veteran stated that he had missed between 30 and 45 days per year from work and was using his vacation and sick leave hours to accommodate his headaches.  He explained that his headaches ranged from mild to severe, and that he only left work when they were severe.  He stated that he suffered from 3 to 6 mild headaches a week, some of which turned into severe migraines, requiring him to go home to a quiet, darkened room.  The Veteran explained that his employer worked with him to allow him to take the necessary leave time.

After reviewing the foregoing evidence, the Board finds that the evidence of record most closely approximates the criteria for a 30 percent disability rating rather than a 50 percent disability rating. See Pierce, 18 Vet. App. 440; 38 C.F.R. §§ 4.3, 4.7. In reaching this conclusion the Board has compared the symptoms in the Veteran's non-VA and VA treatment records; VA examinations and Disability Benefit Questionnaire reports; and those reported by the Veteran in his statements to VA to the criteria for a 50 percent evaluation, keeping in mind that it is not necessary for the Veteran's symptoms to meet all of the criteria.  See Pierce, 18 Vet. App. 440, 38 C.F.R. § 4.21. For reasons explained in greater detail below, the Board finds that the preponderance of the evidence of record weighs against a finding that the Veteran's migraines are very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

The Veteran asserts that his migraines are very frequent, at one point asserting that he has as many as 3-6 "mild headaches" per week, and 30-45 severe enough to require him to leave work and go alone to a darkened room each year.  Although the Board requested the Veteran to provide records or a statement from his employer, there is no information from the Veteran's employer regarding the number of days that the Veteran has missed work due to his headaches.  The only information in the record with regard to the Veteran's lost time at work comes from the various reports made by the Veteran in his written statements and his statements to the examiners.  The Board notes that the Veteran is competent to report the frequency his headache symptoms.  Kahana v. Shinseki, 24 Vet.App. 428, 438 (2011) (Lance, J. concurring).  However, the evidence regarding the frequency of the Veteran's migraine attacks varies substantially.  At the examination for the December 2016 disability benefits questionnaire, the examiner recorded that the Veteran had lost between 1 and 2 weeks a year of work on average.  This would indicate a frequency of less than 1 prostrating attack on average each month to just over 1 prostrating attack on average each month, or approximately the frequency set forth in the 30 percent criteria (prostrating attacks occurring on average once a month).  38 C.F.R. § 4.124(a), Diagnostic Code 8100.  On the other hand, the Veteran has also asserted in his submissions to the Board that his prostrating attacks that require him to leave work and go home to a dark and quiet room occur up to 45 times a year.  This indicates a frequency of between 3 and 4 prostrating attacks per month.

In evaluating the frequency of the Veteran's prostrating migraine attacks, the Board has considered the wide range in their reported frequency, from perhaps as few as 5 to as many as 45 per year, in the context of the Veteran's treatment records.  As the Board previously observed, the Veteran appears to have sought treatment for his sinus headache conditions more frequently than for his migraine conditions.  The Board also observes that the Veteran's treatment records regarding his migraines indicated that his headaches were improving.  The Court has held that lay statements made in connection with medical treatment may be afforded greater probative value than later statements made with self-interest in mind.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (Although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  Based on this evidence, the Board finds that the report in the December 2016 disability benefits questionnaire of headaches severe enough to cause the Veteran to miss between 1 and 2 weeks of work each year is the most credible evidence of the true frequency of the Veteran's prostrating attacks, and that it is most consistent with the other evidence of record, including the Veteran's treatment records during the appeal period.  For this reason, the Board finds that the evidence weighs against a finding that the Veteran's migraine headaches attacks are "very frequent."

However, even assuming that the Veteran has very frequent migraines, criteria does not award for the frequency of headaches alone.  Rather, the criteria for the next higher rating under 38 C.F.R. § 4.124(a), Diagnostic Code 8100 requires that the migraines be manifested by very frequent completely prostrating and prolonged attacks productive of severe inadaptability.  The most recent examinations in December 2016 and January 2017 found that the Veteran did not have prostrating and prolonged attacks productive of severe economic inadaptability, or characteristic prostrating attacks of migraine or non-migraine headache pain.  The prior VA examination in April 2011, the Veteran's VA and non-VA treatment records, and his lay statements support these findings.  

In particular, the Veteran has consistently indicated that his headaches last approximately 1 day or less than 1 day at his examinations, which the Board finds to be less than prolonged.  While "prolonged" is not defined in the rating criteria or case law, the Board finds that the disability benefits questionnaire form itself is instructive on this question.  The standardized responses on this form range from a duration of "less than 1 day" to "more than 2 days," with "less than 1 day" being the shortest available response regarding duration.  The Veteran's migraine attacks appear to last approximately the amount of time contemplated by the shortest duration listed on these standard responses.

Finally, the Board also finds that the evidence weighs against a finding that the Veteran's prostrating attacks are productive of severe economic inadaptability. While the Board acknowledges that this term has been interpreted broadly to include situations that both cause and are capable of causing economic indaptability, Pierce, 18 Vet. App. at 445-46, the Board finds that neither of those situations appears to be present in this case.  The Veteran describes himself as using his sick leave and vacation days to accommodate the days when he finds himself unable to work due to headaches, and he is able to successfully work with his employer to accommodate his needs.  The Veteran's statements to the Board do not report any negative work consequences, such as lost opportunities for promotion, decreased pay, or negative performance evaluations that would indicate that the Veteran faces actual or potential economic consequences as a result of his headaches.  On the contrary, the facts of this case indicate that the Veteran has successfully adapted to both his work to the limitations brought on by his headache condition, as evidenced by the fact that the record reflects that he has apparently worked successfully for the same employer for the entirety of the period now on appeal.  Consequently, the Board finds that the evidence in this case weighs against a finding that the Veteran's condition is productive of severe economic inadaptability.

For the reasons set forth above, the Board finds that the criteria for a rating in excess of 30 percent for migraine headaches have not been met.  In reaching this conclusion the Board has considered the applicability of the benefit of the doubt rule.  However, the evidence of record preponderates against the Veteran's claim. Therefore, the benefit of the doubt cannot be invoked to grant the Veteran's claim. Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

A rating in excess of 30 percent for migraines from April 29, 2011, is denied.




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


